[Cite as Huron v. Slauterbeck, 2015-Ohio-5022.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                       ERIE COUNTY


City of Huron                                         Court of Appeals No. E-15-026

        Appellant                                     Trial Court No. TRD 1500404

v.

Taylor Slauterbeck                                    DECISION AND JUDGMENT

        Appellee                                      Decided: December 4, 2015

                                                  *****
        Laura E. Alkire, for appellant.

        Taylor Slauterbeck, pro se.

                                             *****

        OSOWIK, J.

        {¶ 1} This is an accelerated appeal from a March 31, 2015 judgment of the Huron

Municipal Court, sua sponte dismissing a criminal traffic complaint against appellee

without notifying appellant or having appellant present at the hearing in order to afford

appellant the opportunity to participate and determine whether or not to make an
objection on the record prior to the trial court’s dismissal. For the reasons set forth

below, this court reverses the judgment of the trial court and remands the matter for

further proceedings consistent with this opinion.

         {¶ 2} Appellant, the city of Huron, sets forth the following two assignments of

error:

               ONE: THE TRIAL COURT ERRED IN SUA SPONTE

         DISMISSING THE COMPLAINT.

               TWO: THE TRIAL COURT ERRED IN CONDUCTING AN EX

         PARTE EVALUATION OF THE EVIDENCE IN SUPPORT OF THE

         COMPLAINT.

         {¶ 1} The following facts are relevant to this appeal. On the afternoon of March

20, 2015, appellee was cited pursuant to Huron Municipal Ordinance 331.38 by a local

law enforcement officer for failing to stop as required for a school bus that was

discharging students.

         {¶ 2} On March 26, 2015, appellee requested to see the video footage of the

alleged offense. Appellant was notified of this request and authorized the clerk to

retrieve any available video footage relevant to the matter. This was the last information

that appellant heard regarding the case until learning of the dismissal of case after the

dismissal had occurred.

         {¶ 3} On March 31, 2015, the trial court reviewed the video footage outside of the

presence of the parties. At appellee’s arraignment hearing later that same day, the trial

court stated to appellee, “I saw the video, too. Obviously it’s not your car, so I don’t

2.
know what happened. We asked the school administrators for the video and that’s what

they gave us, so I don’t know. But I will dismiss your case, okay?” The case was then

sua sponte dismissed by the trial court. Appellant was not notified that the matter was

potentially being dismissed at that time, was not present when it occurred, and lacked an

opportunity to consider objecting prior to the dismissal.

       {¶ 4} In both of the assignments of error, appellant’s underlying contention is that

the trial court erred in its dismissal of this case. For purposes of judicial economy, we

will consider the assignments of error simultaneously based upon their shared premise.

       {¶ 5} Crim.R. 48(B) establishes, “If the court over objection of the state dismisses

an indictment, information, or complaint, it shall state on the record its findings of fact

and reasons for the dismissal.”

       {¶ 6} The language expressly authorizing a trial court dismissal of a pending

criminal complaint such as the one underlying this case incorporates language clearly

envisioning the awareness and participation of the state in the dismissal process. The

record reflects that did not occur in this case.

       {¶ 7} Contrary to Crim.R. 48(B), the record shows that the state was not aware

that the trial court had reviewed certain video footage provided by the school district and

was considering dismissal of the matter. The record shows that appellant was not present

at the March 31, 2015 arraignment hearing, was not advised that the footage had been

reviewed, and did not have an opportunity to review the video footage so as to determine

whether or not to object prior to the dismissal.



3.
       {¶ 8} Notably, Crim.R. 48 caselaw reflects judicial recognition that in order for a

trial court’s Crim.R. 48 discretionary dismissal power to be properly exercised a hearing

must be conducted which enables the state to have an opportunity to make an objection

on the record in anticipation of potential subsequent appellate review.

       {¶ 9} As held in State v. Montiel, 185 Ohio App.3d 362, 2009-Ohio-6589, 924

N.E.2d 375, ¶ 22 (2d Dist.):

              Crim.R. 48(B) authorizes the court to dismiss an indictment, but

       provides that if the court does so over the state’s objection the court shall

       state on the record its findings of fact and reasons for the dismissal. That

       requirement contemplates an evidentiary hearing from which findings of

       fact may be made, and which is necessary for subsequent appellate review

       of any error assigned by the state regarding an objection by the state that

       the court overruled.

       {¶ 10} It is well-established that an abuse of discretion determination necessitates

establishing that the trial court’s attitude was unreasonable, arbitrary, or unconscionable.

State v. Jenkins, 15 Ohio St.3d 164, 473 N.E.2d 264 (1984).

       {¶ 11} We find the trial court’s failure to notify appellant that a dismissal of the

criminal traffic complaint filed by appellant was being contemplated based upon the trial

court’s sua sponte review of the relevant video footage without affording appellant the

opportunity to be present, review the footage, and determine whether or not to object to

dismissal, was well-intentioned and rooted in efficiency considerations but was,

nevertheless, arbitrary. It did not comport with the requirements of Crim.R. 48(B).

4.
       {¶ 12} Wherefore, we find appellant’s first assignment of error to be well-taken.

Appellant’s related second assignment of error is therefore found to be moot. The

judgment of the Huron Municipal Court is hereby reversed.

       {¶ 13} On consideration whereof, this matter is remanded to the trial court for

further proceedings consistent with this opinion. Pursuant to App.R. 24, we hereby

decline to impose costs of this appeal upon either party.

                                                                      Judgment reversed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Thomas J. Osowik, J.                           _______________________________
                                                           JUDGE
Stephen A. Yarbrough, P.J.
                                               _______________________________
James D. Jensen, J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE



           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




5.